SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.2 to FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedMarch 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53220 Global Gate Property Corp. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-3305472 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 400 Park Avenue, Suite 1440 New York, New York (Address of Principal Executive Offices) (Zip Code) (303) 660-6964 (Registrant’s Telephone Number, Including Area Code) By Design, Inc. 2519 East Kentucky Ave. Denver, Colorado 80209 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date,March 31, 2010, was 9,197,802. EXPLANATORY NOTE This Amendment No.2 to our Quarterly Report on Form 10-Q includes restated consolidated financial statements for the three months ended March 31, 2009 and 2010, which includes changes to the Company’s Balance Sheets at December 31, 2009 and March 31, 2010 with respect to the correct accounting for the Company’s noncontrolling interest in its 51% owned subsidiary. This Amendment speaks as of the original filing date of our Quarterly Report on Form 10-Q/A and has not been updated to reflect events occurring subsequent to the original filing date. FORM 10-Q/A By Design, Inc. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets (Unaudited) 5 Consolidated Statements of Operations (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis and Plan of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 Item 4T. Controls and Procedures 18 PART IIOTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A.Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 26 - 2 - PART IFINANCIAL INFORMATION For purposes of this document, unless otherwise indicated or the context otherwise requires, all references herein to “BYDE,” “By Design,” “we,” “us,” and “our,” refer to By Design, Inc., a Nevada corporation and our wholly-owned subsidiaries. Except as we might otherwise specifically indicate, all references to us include our subsidiaries. ITEM 1.FINANCIAL STATEMENTS BY DESIGN, INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended March 31, 2010 - 3 - By Design, Inc. Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets 5 Consolidated statements of operation 6 Consolidated statements of cash flows 7 Notes to consolidated financial statements 9 - 4 - BY DESIGN, INC. CONSOLIDATED BALANCE SHEETS Mar. 31, 2010 Dec. 31, 2009 (Unaudited) (as Restated) (as Restated) ASSETS Current assets Cash $ $ Accounts receivable - Inventory Total current assets Fixed assets Less accumulated depreciation ) ) Other assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Related party advances $ $ Accrued interest payable Other liabilities Total current liabilties Total Liabilities Stockholders' Equity (Deficit) By Design, Inc. stockholders' equity (deficit) Preferred stock, $.01 par value; 1,000,000 shares authorized; No shares issued & outstanding - - Common stock, $.001 par value; 50,000,000 shares authorized; 9,197,802 shares issued & outstanding Additional paid in capital - - Accumulated deficit ) ) Total By Design, Inc. stockholders' equity (deficit) ) ) Noncontrolling interest ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of the consolidated financial statements. - 5 - BY DESIGN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Ended Ended Mar. 31, 2009 Mar. 31, 2010 Sales $ $ Cost of goods sold Gross profit Operating expenses: Amortization & depreciation General and administrative Other operating items: Collection of previously written off receivables - - Income from operations Other income (expense): Interest expense ) Income before provision for income taxes Provision for income tax - - Net income Less: Net (income) loss attributable to noncontrolling interest ) ) Net income attributable to common stockholders $ $ Net income per share (By Design, Inc.) (Basic and fully diluted) $ $ Weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. - 6 - BY DESIGN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Three Months Ended Ended Mar. 31, 2009 Mar. 31, 2010 Cash Flows From Operating Activities: Net income (loss) $ $ Adjustments to reconcile net loss to net cash used for operating activities: Amortization & depreciation Accounts receivable ) Accrued payables ) Other assets - - Other liabilities - - Net cash provided by (used for) operating activities Cash Flows From Investing Activities: - - Net cash provided by (used for) investing activities - - (Continued On Following Page) The accompanying notes are an integral part of the consolidated financial statements. - 7 - BY DESIGN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued From Previous Page) Three Months Three Months Ended Ended Mar. 31, 2009 Mar. 31, 2010 Cash Flows From Financing Activities: Related party advances - borrowings - Distributions ) - Net cash provided by financing activities ) Net Increase (Decrease) In Cash ) Cash At The Beginning Of The Period Cash At The End Of The Period $ $ Schedule Of Non-Cash Investing And Financing Activities None Supplemental Disclosure Cash paid for interest $
